Title: To James Madison from Andrew Ellicott, 29 December 1801
From: Ellicott, Andrew
To: Madison, James


Dear SirLancaster December 29th. 1801
Some time ago I completed a map of the Mississippi, from the mouth of the Ohio, to the Gulf of Mexico; to which is added the southern boundary of the U. S. and the whole of West Florida. A manuscript explanation of the map, with some account of the country, was forwarded to the President about two months ago; but want of an opportunity, and the difficulty of finding a person willing to take charge of so large a work as the Chart, has yet prevented my sending it on.
I am told that my letter to you relative to Winthrop Sargent is published, I know not how this has happened, neither do I know that I possess a copy, but if I do, I am confident that it has never been communicated to any person living.
My opinion respecting the political situation of the Missippi Territory, is not altered by any of the subsequent events which have taken place since I left it; but on the contrary strongly confirmed by letters, which I am constantly receiving from the best informed, and most virtuous of the inhabitants, from those men, who aided me with their council, and advice, and continued firm in their attachment to the United States in the most trying of circumstances, and at a time when it was very doubtful, whether our exertions would be either approved of, or seconded by the executive of the U. S. Those men have now fallen into the back-ground. Mr. Dunbar writes to me, that he has declined all publick business; it is impossible for him, and many other Gentlemen of that district, to act in unison with Mr. Hutchins, and his party; and the appointment of Mr. Hunter to Congress has completed his disgust, and would convince me was there no other evidence, that the inhabitants of that territory, are not yet sufficiently matured for a representative government. On this subject I wrote very fully to Mr. Pickering on the 24th. of September 1797: that letter before it was sent, met with the unanimous approbation of the Permanent Committee, who were to that country, what the Continental Congress of 1774 was to this.

This Mr. Hunter, who is sent to Congress, and permitted to take his seat, was a Captn. in the Spanish Militia when I arrived at Natchez. He was brought forward, furnished with money, and patronised by Major Minor of the Royal Armies of Spain. Major Minor who being an American by birth, at all times felt a prejudice in favour of his countrymen, and country, had formed a plan, which if executed would have completely developed the duplicity of the Spanish government. He communicated the plan to me, and proposed employing Mr. Hunter to carry it into effect; to which I objected, tho I had employed him some months before to bring my despatches on to our government, but he returned a Monarchist. Notwithstanding my objections, Major Minor supposed himself safe in making the communication to Mr. Hunter, with a proposal to execute the plan. But to his astonishment, and not a little danger, he found himself immediately betrayed to his own government. But as the matter had been confined to us three, and Mr. Hunter not knowing to this day that I was acquainted with it, and therefore had no evidence to call upon, I advised Major Minor to invalidate the accusation as much as possible by contrasting his reputation for honour, and veracity, with those of his opponent; which comparison was so much against Mr. Hunter, that Major Minor came off without injury. You will readily concieve that this anecdote is intended to be confidential, but if the truth of it should be doubted, I have no objection to Major Minor being called upon to substantiate it, provided it be done in confidence.
Whatever theorists, and speculatists may say, and write about government, I am convinced that in all well regulated representative governments, a majority of the people will be found virtuous, and well informed: and where these qualities are wanting in a free government, virtue, and talents will be both dreaded, and persecuted; of the truth of this remark, the history of the Grecian Republics furnishes numerous examples. Mankind always wavering, if not checked by some resisting medium, will constantly vibrate from one extreme, to the other. Under the former Administration we sought for one extreme, I feel such a confidence in the present, that I have no fears of going to the other: But it is not impossible, governments must have officers, they are the members of the body politick; but if too numerous, they deprive the body of the necessary nourishment, and should be lopped off as excrescences: and if not sufficiently numerous, the body will languish for want of support. But to return from this digression. The best informed, most wealthy, and virtuous part of the inhabitants of the Mississippi Territory, were opposed to the change of government; and for this plain reason, because they would not only be governed by the most worthless part of the community, but have to support the government in the bargain, being the principal holders of the property.

The present house of Delegates for that Territory, can boast of several characters not equalled by an equal number, in any publick body perhaps in the universe: among those Mr. Hutchins, now, or late a Major on the British Military establishment is the most prominent, and particularly conspicuous for the massacre of Lieut. Harrison of the Army of the U. S. and his men at the white Cliffs. Capt. Burnet is likewise an eminent character, and entitled to considerable notice for plundering the frontier inhabitants of the state of Georgia of about 24 negroes, which he took over the Mississippi and sold. Mr. Ashly another member of that honourable body, and a sort of Chaplain to Mr. Huchins, makes no contemptible figure, he combines divinity, with considerable dexterity in taking negroes, and horses, not his own: for the latter qualities he was followed from Georgia, into the Mississippi Territory, by Mr. William Morse. For such men Mr. Hunter is a proper representative. If good order, virtue, and reputation were the objects, why not elect such men as Wm. Dunbar, Geo. Cochran, Peter Walker, Col. Bruin, Captn. John Gerault, who was a distinguished officer under General Clarke in Ilinois expedition, or many others I could mention, who would do credit to the representation of any State in the Union?
In making those remarks I have no other object in view than truth, I think it necessary that the political situation of that Territory should be understood. I am asking nothing more for my friends in that country, who I know to be friends to the U. S. than the good opinion of the present Administration, whose views I am confident are truly honourable, and whose constant endeavours will be directed to the security of that liberty, to which our citizens are entitled, and in which consists the greatest dignity of Man. I am with great esteem, and respect your sincere friend
Andw; Ellicott.
 

   RC (NHi: Gallatin Papers); FC (DLC: Ellicott Papers).


   Ellicott to JM, 27 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:233). The pamphlet containing the text of Ellicott’s letter, Political Intolerance … Exemplified in a Recent Removal from Office (Boston, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1163), was the subject of a two-part article in the National Intelligencer, 30 Oct. and 2 Nov. 1801.


   On William Dunbar, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:151 and n. 4.


   Eighty-two-year-old Anthony Hutchins (1719–1804), a leader of the anti-Sargent faction, had moved to the Natchez region in 1773. A Loyalist during the Revolution, Hutchins was denounced as a British agent by Ellicott after Sargent arrived to establish American territorial government (Journal of Andrew Ellicott, pp. 194–96; Rowland, Mississippi, 1:911–14).


   Narsworthy Hunter was a Natchez landholder who had befriended Ellicott. In 1797 he traveled to Philadelphia with dispatches from the commissioner to the secretary of state. Ellicott said that he returned as an advocate of presidential power who claimed to hold a federal commission. In 1799–1800 Hunter represented the anti-Sargent forces at the federal capital. He was elected first territorial representative in 1801 but died in office in 1802 (Journal of Andrew Ellicott, p. 163; Rowland, Mississippi, 1:909; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 997).


   An aide to Gov. Manuel Gayoso de Lemos at Natchez when Ellicott met him, Stephen Minor had served as the Spanish commissioner on the surveying party (Rowland, Mississippi, 2:247–49; Journal of Andrew Ellicott, p. 55).


   In February 1778 a force under the command of Capt. James Willing scoured the Natchez area on behalf of the American cause. Loyalist Anthony Hutchins was taken as a prisoner to New Orleans, from where he soon escaped and returned to Natchez. A party led by Lt. Reuben Harrison, sent to recapture him, was attacked at White (or Ellis’s) Cliffs and Harrison was killed (Journal of Andrew Ellicott, pp. 129–32; Rowland, Mississippi, 1:912, 2:546–47).


   Daniel Burnet, associated with the Hutchins faction, accompanied Ellicott on the boundary expedition as a deputy surveyor (Rowland, Mississippi, 1:327).


   Winthrop Sargent described Robert Ashley as a fugitive and an indicted horse thief. Ellicott described him as a fugitive and former Georgia Baptist minister (Sargent to secretary of state, 25 Aug. 1800, Papers, Relating to the Official Conduct of Governour Sargent, p. 43; Journal of Andrew Ellicott, p. 142).


   George Cochran, a contractor for the boundary commission, was instrumental in obtaining Spanish permission for Ellicott’s military escort. Peter Walker, who managed Governor Gayoso’s plantation after his departure from Mississippi, was clerk of the Adams County court until 1802. John Girault, who had served with George Rogers Clark’s Illinois regiment during the Revolution, was recorder during the Spanish regime. His close friend Sargent appointed him to succeed Cato West as Pickering County militia commander (Rowland, Mississippi, 1:789–90, 2:551, 890; Journal of Andrew Ellicott, pp. 109–10). On Judge Peter Bryan Bruin, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:151 and n. 3.

